353 S.W.3d 662 (2011)
Johnny WIGGINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94658.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Dora A. Fichter, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Johnny Wiggins ("Movant") appeals from the judgment of the motion court that denied his motion for post-conviction relief pursuant to Rule 24.035 without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).